Citation Nr: 1505804	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-24 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected patellofemoral pain syndrome of the left knee. 


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO). 

In July 2014, the Board remanded these claims for additional development.  


FINDINGS OF FACT

1.  The Veteran's right knee disability has not resulted in flexion of 30 degrees or less, lateral instability, or ankylosis, and he has full extension; it is not productive of nonunion or malunion of the tibia and fibula.

2.  The Veteran's left knee disability has not resulted in flexion of 30 degrees or less, lateral instability, or ankylosis, and he has full extension; it is not productive of nonunion or malunion of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the Veteran's right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2014).

2.  The criteria for a rating in excess of 10 percent for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA through an April 2010 letter.  This letter advised the Veteran of the evidence and information necessary to substantiate his claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Also included was the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained; records from the Boswell-Evans Orthopedic Clinic dated in 1971 were deemed destroyed in August 2005, per notice VA received from the successor provider in February 2010.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board also finds the June 2010, October 2010, and July 2012 VA examinations are adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307(2007); 38 C.F.R. § 3.159(c)(4).  Finally, complying with Board's July 2014 Remand, additional records of treatment were obtained, and the Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.

The Board finds that VA has fully satisfied the duty to assist, and the may proceed to an adjudication of the claims.




Increased Rating

The RO granted service connection for patellofemoral pain syndrome of the right and left knees in the November 2010 rating decision, assigning an initial disability rating of 10 percent, effective from November 2, 2009, the date of receipt of his claim.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating service connected disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right knee disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, and his left knee disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5260 covers limitation of flexion of the knee, while Diagnostic Code 5262 refers to impairment of the tibia and fibula.

Regarding limitation of motion, the Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5257 provides for ratings of 10 percent, 20 percent and 30 percent when there is recurrent subluxation or lateral knee instability that is productive of slight, moderate, or severe impairment, respectively.  

Diagnostic Code 5262 addresses impairment of the tibia and fibula.  Where there is nonunion with loose motion, requiring a brace, a 40 percent rating is assigned.  Where there is malunion, with slight knee or ankle disability a 10 percent rating is assigned.  With moderate knee or ankle disability, a 20 percent rating is assigned, and with marked knee or ankle disability, a 30 percent rating is assigned.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2012); see also 38 C.F.R. §§ 4.45, 4.59 (2012).

Here, the Veteran contends that his knee disabilities are more severe than the 10 percent ratings currently assigned.  For the reasons that follow, the Board concludes that increased ratings are not warranted.  

The Veteran underwent a VA examination in June 2010 in connection with his initial claim for service connection.  The Veteran reported knee pain, instability, swelling and diminished mobility since 1971.  He denied flare-ups, dislocation, subluxation, and locking.  He did not require the use of an assistive device.  

Upon examination, the Veteran had a normal gait.  His right and left knees were not ankylosed.  The examiner found guarding in both knees and grinding in the left knee, but no evidence of instability or crepitation.  

Range of motion testing revealed that the Veteran had flexion of 130 degrees and extension of 0 degrees in both the right and left knees.  The examiner determined repetitive use did not result in any further limitation.  

The Veteran underwent a second VA examination in October 2010.  He again reported knee pain, instability, swelling and diminished mobility.  He denied flare-ups, dislocation, subluxation, and locking.  

On this occasion, the examiner noted an antalgic gate, as well as crepitus, tenderness, clicks or snaps, and grinding.  However, there was no instability.  Range of motion testing for the left knee revealed flexion to 125 degrees and extension to 0 degrees, with no objective evidence of pain.  Range of motion testing for the right knee revealed flexion to 115 degrees and extension to 0 degrees, with objective evidence of pain on motion.  For both knees, there was no indication of additional limitation of motion.  Additionally, there was no evidence of ankylosis.  The diagnosis was bilateral retropatellar knee syndrome.  

The Veteran was again examined by VA in July 2012.  At that time, he reported constant bilateral knee discomfort with intermittent episodes of swelling and pain.  The Veteran stated his pain level was usually 7 out of 10, with flare-ups a couple of times a week.  

Range of motion testing for the right knee revealed flexion to 95 degrees, with pain beginning at 90 degrees, and full extension.  For the left knee, flexion was noted to 90 degrees, with pain beginning at 85 degrees, and full extension.  Upon repetitive testing, there was additional pain, less movement, and interference with walking, standing or sitting were noted.  Further, tenderness to palpation was noted in the left knee.  Muscle strength, Drawer and Lachman's tests were all normal.  There was also no evidence of instability, subluxation or dislocation of either knee.  Additionally, there were no other medical conditions pertaining to the right or left knees noted, apart from the regular use of a brace.  August 2012 x-ray reports show the Veteran has minimal degenerative arthritis of both knees.  

The Veteran has also submitted private treatment records dated in 2009.  These private treatment records note the Veteran's complaints of pain and stiffness, and intermittent reports of swelling and crepitation.  Some records suggest the presence of knee buckling, as for instance in October 2009, where the Veteran complained of giving way, locking, and popping, but in December 2009, the Veteran denied giving way, effusions, swelling, redness, warmth, and deformity.  

Based on the foregoing, the Board finds that the Veteran has not met the criteria for increased ratings for his right and left knee disability.  Again, under Diagnostic Code 5260, to warrant a 20 percent rating, the Veteran's flexion in his right and left knees would have to be limited to 30 degrees.  At its worst, flexion was limited to 90 degrees and 85 degrees for the right and left knees, respectively, even when taking into account the Veteran's pain.  See July 2012 VA examination.  These ranges of motion findings are significantly greater than 30 degrees.  Similarly, there is no showing of limitation of extension, to warrant any rating under Diagnostic Code 5261.  Further, all three VA examination reports fail to show any evidence of ankylosis of either knee, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum of either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2014).  Likewise, while the Veteran appears to describe knee buckling, lateral instability or subluxation of either knee has not been set out in any medical evaluation, as to warrant a rating under Diagnostic Code 5257.  Accordingly, a basis upon which to award an increased schedular rating for the Veteran's knee disabilities has not been presented.  


The Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described by the evidence in this case.  In short, there is nothing exceptional or unusual about the Veteran's knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  However, there is no indication the Veteran is currently unemployable as a result of his right and left knee disabilities.  Therefore, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

In summary, the Board finds that over the course of the entire appeals period, the Veteran's right and left knee disabilities have not resulted in flexion of 30 degrees or less, any loss of extension, instability or ankylosis.  Accordingly, the Board concludes that the criteria for increased ratings for the Veteran's right and left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.40, 4.71, 4.71a, DCs 5003, 5010, 5256-63. 


ORDER

Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the right knee is denied.  

Entitlement to an initial disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


